



PARTICIPATION AGREEMENT
As a condition to, and in consideration of, your participation in the Federal
Agricultural Mortgage Corporation Amended and Restated Executive Officer
Severance Plan (effective as of January 16, 2020) (the “Plan”), you hereby agree
to the following:
1.    Agreement Not to Compete.
During the Restriction Period (as defined below), you shall not, without the
prior written consent of the Company, directly or indirectly, engage in any
business or activity, whether as principal, agent, officer, director, partner,
employee, independent contractor, consultant, stockholder or otherwise, alone or
in association with any other person, firm, corporation, or other business
organization, that directly competes with any of the businesses of the Company
in any manner, including without limitation, the acquisition, securitization, or
credit enhancement of agricultural mortgage loans, USDA-guaranteed portions, or
rural utilities loans (hereinafter referred to as the “Qualified Loans”);
provided, however, that such prohibited activity shall not include the passive
ownership of up to 5% of the common stock in a public company. For purposes of
this agreement (the “Agreement”), the Restriction Period will be during your
employment and until the first anniversary of your cessation from employment
with the Company.
2.    Agreement Not to Use Confidential or Proprietary Information.
The Company and you both recognize that you have access to and acquire, and may
assist in developing, confidential and proprietary information relating to the
business and operations of the Company as a result of your employment or
association with the Company. You hereby covenant and agree that you will retain
all “Confidential Information” (as defined below) in trust for the sole benefit
of the Company and its successors and assigns. You hereby covenant further that,
in addition to your fiduciary responsibilities as an officer not to disclose
certain information of or relating to the Company, you will not, at any time
during or after the term of this Agreement, without the prior written consent of
the Company, directly or indirectly communicate or divulge any such Confidential
Information to any person, firm, corporation or other business organization
(other than your attorneys for the purpose of obtaining legal advice), or use
any such Confidential Information for your own account or for the account of any
other person, except as required in connection with the performance of your
services hereunder. The term “Confidential Information” shall mean any trade
secret, data or other confidential or proprietary information related to the
business and activities of the Company. You may, however, disclose or use any
such information (i) as has become generally available to the public other than
through a breach of this Agreement by you or your attorney; (ii) as becomes
available to you on a non-confidential basis from a source other than any other
party hereto, provided that such source is not known or reasonably believed by
you to be bound by a confidentiality agreement or other obligations of secrecy;
(iii) as may be required in any report, statement, or testimony required to be
submitted to any Governmental Entity (as defined below) having or claiming to
have jurisdiction over it, or as may be otherwise required by applicable law, or
as may be required in response to any summons or subpoena or in connection with
any litigation, provided, however, that if such disclosure is required by law,
you shall provide the Company





--------------------------------------------------------------------------------





with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by the
Participant; (iv) to report possible violations of federal, state, or local law
or regulation to any Governmental Entity, or from making other disclosures that
are protected under the whistleblower provisions of federal, state, or local law
or regulation, and you shall not need the prior authorization of the Company to
make any such reports or disclosures and shall not be required to notify the
Company that you have made such reports or disclosures; (v) to disclose a trade
secret (as defined by 18 U.S.C. § 1839) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, in
either event solely for the purpose of reporting or investigating a suspected
violation of law; (vi) to disclose a trade secret (as defined by 18 U.S.C. §
1839) in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; or (vii) as may be necessary to establish
your rights under this Agreement. For the purposes of this Agreement,
“Governmental Entity” means any government or agency, district, bureau, board,
commission, court, department, official, political subdivision, tribunal, taxing
authority or other instrumentality of any government, whether federal, state or
local, domestic or foreign.
3.    Agreement Not to Solicit.
During the Restriction Period, you shall not, directly or indirectly, induce any
employee of the Company who is a “member of management” (as defined below) or is
directly involved in the acquisition and securitization of Qualified Loans to
engage in any activity in which you are prohibited from engaging in under this
Agreement, or to terminate such person’s employment with the Company. During the
Restriction Period, you shall not directly or indirectly, either individually or
as owner, agent, employee, consultant, or otherwise, employ, offer employment
to, lure, entice away, or assist others in recruiting or hiring any person who
is or was employed by the Company unless such person shall have ceased to be
employed by the Company for a period of at least six months and is not subject
to any non-compete covenants substantially similar in nature to those contained
in Section 1 of this Agreement. “Member of management” means the President, any
Executive Vice President, any Senior Vice President, any Vice President, the
Secretary, the Treasurer, or the Controller of the Company. In addition, during
the Restriction Period, you shall not induce or attempt to induce any customer,
client, supplier, licensee, or other business relation of the Company to cease
doing business with the Company, or in any way interfere with the relationship
between the Company and any customer, client, supplier, licensee, or other
business relation of the Company.
4.    Agreement Not to Disparage the Company.
You shall not, directly or indirectly, make any statement (oral or written), or
take any other action, which is in any way disparaging to or tends to diminish
the reputation of the Company, its products, services, business practices,
operations, officers, directors, or employees, whether past or current. This
Section 4 shall not in any way limit any of your rights to report or disclose
information that are expressly reserved in Section 2 (“Agreement Not to Use
Confidential or Proprietary Information”), or in any way limit your ability to
provide truthful testimony or information in response to a subpoena, court or
arbitral order, or valid request by a Governmental Entity, or as otherwise
required by law, nor prevent you from making such


2

--------------------------------------------------------------------------------





statements in the good faith fulfillment of your duties to the Company (such as
in managing subordinates or critiquing operations).
5.    Reasonable Restrictions; Remedies.
(a)    You agree that your eligibility for the Plan provides adequate
consideration for the restrictions under this Agreement, even if your employment
ends under circumstances that are not a Qualified Termination of Employment (as
defined in the Plan) and even if your position, duties, responsibilities, and
compensation change after the date of this Agreement.
(b)    This Agreement shall be deemed to consist of a series of separate
covenants, one for each line of business described in Section 1 of this
Agreement. The parties expressly agree that the character, duration, and subject
matter scope of this Agreement are reasonable in light of the circumstances as
they exist on the date upon which this Agreement has been executed and as they
are expected to change from time to time, including but not limited to
circumstances relating to the need to protect the value of the Company’s assets,
relationships, goodwill, and business. However, should a determination
nonetheless be made by a court of competent jurisdiction at a later date that
the character, duration, or subject matter scope of this Agreement exceeds that
permitted by applicable law in a particular jurisdiction, then the parties agree
that such provision(s) will be more narrowly drawn or otherwise “blue-penciled,”
modified, or reformed to the maximum character, duration, and subject matter
scope, as the case may be, permitted by applicable law in such jurisdiction,
without affecting the enforceability of any provisions of this Agreement in
other jurisdictions. If, in any judicial proceeding, a court shall refuse to
enforce all of the separate covenants deemed included herein because, taken
together, they are more extensive (after giving effect to any reformation
contemplated by the preceding sentence) than necessary or appropriate to assure
the Company of the intended benefit of this Agreement, it is expressly
understood and agreed among the parties hereto that those of such covenants
that, if eliminated, would permit the remaining separate covenants to be
enforced in such proceeding shall, for the purpose of such proceeding, be deemed
eliminated from the provisions hereof in that jurisdiction.


(c)    You agree that any breach of the terms of Section 1, 2, 3, and/or 4 of
this Agreement may result in irreparable injury and damage to the Company for
which it would have no adequate remedy at law. You therefore also agree that in
the event of such breach, the Company shall be entitled to an immediate
injunction and restraining order without having to post any bond and without any
requirement to prove damages. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach of this Agreement, including the recovery of damages from you and the
requirement to make you repay the gross amount, if any, paid to you under the
Plan.
6.    Return of Property.
Upon cessation of employment, you agree to return to the Company all
Company-owned keys, files, records (and copies thereof), equipment (including
computer hardware, software and printers, wireless handheld devices, cellular
phones, tablets, smartphones, etc.), Company identification, the Company
proprietary and confidential information, and any other Company-


3

--------------------------------------------------------------------------------





owned property in your possession or control and must leave intact with, or
deliver intact to, the Company all electronic Company documents and internal and
external websites, including those that you develop or help to develop during
your employment, and must thereafter delete, and destroy any hard copies of, all
electronic files relating to the Company that are in your possession or control,
including any that are located on any of your personal computers or external or
cloud storage (or provide reasonable access to your personal devices for the
sole purpose of wiping any such devices, which access will fully satisfy your
obligations under this provision). If you determine later that copies of
electronic files were inadvertently left on such sources, you agree to promptly
delete the copies.
7.    Cooperation.
After your employment ends, you agree to cooperate with the Company in providing
reasonable assistance as requested by the Company’s Chief Executive Officer or
his or her delegate with respect to the transitioning of your work and agree
that you will be available to the Company for these purposes and that you will
comply in good faith with the directions of the Company. The post-employment
assistance is expected to include availability to answer questions regarding the
operation of the Company but is not expected to extend beyond providing
responses by email and/or phone on an occasional basis. In addition, following
termination of your employment for any or no reason, if, in the reasonable
judgment of the Company or its counsel, your assistance or cooperation is needed
due to your personal involvement in or knowledge about the circumstances to
which a litigation or investigation relates, you agree to provide reasonable
cooperation so long as such cooperation is on mutually agreeable timing and
terms (to the fullest extent practicable) determined through good faith
discussions (and with assistance or cooperation permitted to be provided
remotely where possible). The Company will reimburse you for reasonable travel
and lodging expenses related to such cooperation and will discuss with you a per
diem. You will undertake to satisfy requests for information from the Company
with respect to the above undertaking that are not unreasonable in frequency or
required effort. Nothing in this provision is intended to restrict or preclude
you from, or otherwise influence you in, testifying fully and truthfully in
legal, administrative, or any other proceedings involving the Company, as
required by law or formal legal process. You acknowledge and agree that your
cooperation under this section will not constitute continued employment or
another service-providing relationship with respect to any post-termination
vesting or exercisability of equity compensation or entitle you to any employee
benefits (other than those referenced in this Agreement.)
8.    Survival.
This Agreement shall survive the termination of your employment with the Company
and shall not be deemed to limit any protection or remedy available to the
Company pursuant to federal, District of Columbia, state, or local law.
9.    Release.
By signing this Agreement, you acknowledge that in order to receive the
Separation Pay under the Plan, you must execute the release agreement that is
attached as Exhibit A hereto (the


4

--------------------------------------------------------------------------------





“Release Agreement”) and the Release Agreement must become effective against you
and irrevocable.
10.    Miscellaneous.
(a)    Governing Law; Venue; Jurisdiction. The Plan shall be construed under the
laws of the District of Columbia, to the extent not preempted by federal law.
The parties hereby irrevocably submit to the jurisdiction of the federal courts
of the United States of America located in the District of Columbia, solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, including the
Release Agreement. Each of the parties irrevocably agrees that all claims in
respect of the interpretation and enforcement of the provisions of the Plan,
this Agreement, and the Release Agreement, or with respect to any such action or
proceeding, shall be heard and determined in such federal court, and that the
jurisdiction of such court with respect thereto shall be exclusive, except
solely to the extent that such court lawfully decline to exercise such
jurisdiction. Each of the parties hereby waives, and agrees not to assert, as a
defense in any action, suit, or proceeding for the interpretation or enforcement
hereof or of any such document that it is not subject to such jurisdiction. Each
of the parties hereby waives, and agrees not to assert, to the maximum extent
permitted by law, as a defense in any action, suit, or proceeding for the
interpretation or enforcement hereof or of any such document that such action,
suit, or proceeding may not be brought or is not maintainable in such court or
that the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such court. The parties hereby consent to
and grant such court jurisdiction over the person of such parties and over the
subject matter of any such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 10(c) or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof.
(b)    Jury Trial Waiver. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THE PLAN, THIS AGREEMENT, OR THE RELEASE
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THE PLAN, THIS AGREEMENT, OR THE RELEASE AGREEMENT. EACH
PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (1) NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (2) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER; (3) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (4) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(b).


5

--------------------------------------------------------------------------------





(c)    Notices. Any notice delivered under this Agreement or the Release
Agreement shall be deemed duly delivered three business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one
business day after it is sent for next-business day delivery via a reputable
nationwide or international overnight courier service, or immediately upon hand
delivery, in each case to the address of the recipient set forth below:
To you:
At the most recent address in the personnel files of the Company
To the Company:
General Counsel
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006


or to such other address as a party from time to time may designate by written
notice to the other. Either party may change the address to which notices are to
be delivered by giving notice of such change to the other party in the manner
set forth in this Section 10(c).
(d)    Successors and Assigns. This Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective, successors, heirs,
personal representatives, and assigns. This subsection is not to be construed to
permit you to assign your obligation to perform the duties of your employment
hereunder. This subsection permits the Company the right to assign this
Agreement to a successor entity.
(e)    Rules of Professional Conduct. Nothing in this Agreement shall be deemed
to limit or waive your professional duties and responsibilities under any rules
of professional conduct that apply to you (the “Rules”), including, but not
limited to, those arising from your service as a lawyer for the Company, its
subsidiaries, and affiliates and including, but not limited to, duties and
responsibilities relating to maintaining client confidences, limitations on the
use of client information, and prohibitions on conflicts of interest. Nothing in
this Agreement is intended to be or shall serve as a restriction in violation of
such Rules relating to your right to practice law after employment with the
Company ends.
[SIGNATURES APPEAR ON NEXT PAGE]




6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Participation Agreement.


FEDERAL AGRICULTURAL MORTGAGE CORPORATION


By:                        
Name:                        
Title:                        
Date:                        
THE PARTICIPANT


                            
Name:                        
Address:                        
Date:                        






7

--------------------------------------------------------------------------------






Exhibit A
This General Release of all Claims (this “Release Agreement”) is entered into by
[EXECUTIVE NAME] (the “Executive”) and the Federal Agricultural Mortgage
Corporation, a federally-chartered instrumentality of the United States (the
“Company”). 1 
In consideration of the benefits provided under the Company’s Amended and
Restated Executive Officer Severance Plan (the “Plan”), the Executive and the
Company agree as follows:
1)    Return of Property. The Executive confirms that he or she has complied
with the Return of Property obligations in the agreement to which this Release
Agreement is attached (the “Participation Agreement”) and has cancelled all
accounts for his or her benefit, if any, in the Company’s name including, but
not limited to, credit cards, telephone charge cards, cellular phone and/or
wireless data accounts and computer accounts.
2)    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits provided to the
Executive under the Plan and after the opportunity to consult with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, shareholders and agents (“Releasees”)
from any and all claims, actions, causes of action, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character (collectively, “Claims”), including, without limitation, any Claims
under any federal, state, local or foreign law, that the Releasors may have, or
in the future may possess, arising out of (i) the Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that the Executive does not
release, discharge or waive any rights to payments and benefits provided under
the Plan that are contingent upon the execution by the Executive of this Release
Agreement. The Executive understands and agrees that the Claims released in this
Release Agreement include not only Claims presently known to him or her, but
also all unknown or unanticipated Claims that would otherwise come within the
scope of the released Claims. The Executive understands that he or she may
hereafter discover facts different from what the Executive now believes to be
true that, if known, could have materially affected his or her willingness to
execute and the terms of this Release Agreement, but the Executive nevertheless
waives and releases any Claims or rights based on different or additional facts.
(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Plan, the Releasors hereby
unconditionally
___________________
1.
The parties agree that the Company may revise the Release Agreement in light of
additional statutes or claims so that the Company receives the benefit of the
fullest legally permissible release of claims and may also change the timing, if
required, to obtain such release. This footnote is part of the form of release
and is to be removed only when the Company finalizes the Release Agreement for
execution.



A-1

--------------------------------------------------------------------------------





release and forever discharge the Releasees from any and all Claims that the
Releasors may have as of the date the Executive signs this Release Agreement
arising under the Federal Age Discrimination in Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release Agreement, the Executive hereby acknowledges
and confirms the following: (i) the Executive was advised by the Company in
connection with the Executive’s termination to consult with an attorney of
Executive’s choice prior to signing this Release Agreement and to have such
attorney explain to the Executive the terms of this Release Agreement,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA; (ii) the Executive was given a period of not fewer
than 21 days to consider the terms of this Release Agreement and to consult with
an attorney of Executive’s choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Release Agreement.
The Executive also understands that the Executive has seven (7) days following
the date on which he or she signs this Release Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of revocation of the release and waiver contained in this paragraph,
which notice shall be addressed to the Company’s General Counsel at the
following address: Federal Agricultural Mortgage Corporation, 1999 K Street,
N.W., 4th Floor, Washington, DC 20006.
(c)    No Assignment. The Executive represents and warrants that he or she has
not assigned any of the Claims being released under this Release Agreement.
(d)    Exclusions. Notwithstanding the foregoing, this Release Agreement does
not include and will not preclude: (1) Claims to vested benefits under any
applicable retirement and/or pension plans or reimbursement of expenses (under
and to the extent satisfying the applicable Company reimbursement policies); (2)
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”); (3) claims for unemployment compensation or for worker’s
compensation; (4) rights to defense and indemnification, if any, from the
Company (or from directors’ and officers’ insurance) for actions or inactions
taken by the Executive in the course and scope of his or her employment with the
Company, subsidiaries, and/or affiliates (or any period of transition or
cooperation); or (5) any actions to enforce this Release Agreement or the
Participation Agreement.
3)    Proceedings. The Executive has not filed, and agrees not to initiate or
cause to be initiated on the Executive’s behalf, any complaint, charge, claim or
proceeding against the Releasees before any local, state, or federal agency,
court or other body relating to the Executive’s employment or the termination of
the Executive’s employment, other than with respect to the obligations of the
Company to the Executive under the Plan (each, individually, a “Proceeding”),
and agrees not to participate voluntarily in any Proceeding. The Executive
waives any right the Executive may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding.
4)    Remedies. In the event the Executive initiates or voluntarily participates
in any Proceeding, or if Executive fails to abide by any of the terms of this
Release Agreement or the Executive’s post‑termination obligations contained in
the Plan, or if the Executive revokes the ADEA release contained in
Paragraph 2(b) of this Release Agreement within the seven‑day


A-2

--------------------------------------------------------------------------------





period provided under Paragraph 2(b), the Company may, in addition to any other
remedies it may have, reclaim any amounts paid to him under the Plan or
terminate any benefits or payments that are subsequently due under the Plan,
without waiving the release granted herein. The Executive acknowledges and
agrees that the remedy at law available to the Company for breach of any of the
Executive’s post‑termination obligations under the Plan or the Executive’s
obligations under Paragraphs 2 and 3 of this Release Agreement would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms. Accordingly, the Executive
acknowledges, consents, and agrees that, in addition to any other rights or
remedies that the Company may have at law or in equity, the Company shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from breaching the Executive’s post-termination obligations under the Plan or
the Executive’s obligations under Paragraphs 2 and 3 of this Release Agreement.
Such injunctive relief in any court shall be available to the Company, in lieu
of, or prior to or pending determination in, any arbitration proceeding. The
Executive understands that by entering into this Release Agreement the Executive
will be limiting the availability of certain remedies that the Executive may
have against the Company and limiting also the Executive’s ability to pursue
certain claims against the Company.
5)    Severability Clause. In the event any provision or part of this Release
Agreement is found to be invalid or unenforceable, only that particular
provision or part so found, and not the entire Release Agreement, will be
inoperative.
6)    No Admission. Nothing contained in this Release Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of the
Company.
7)    Governing Law; Venue; Jurisdiction; Jury Trial Waiver. Sections 7(a) and
7(b) of the Participation Agreement apply to this Release Agreement.
8)    Notices. All notices or communications hereunder shall be made as set
forth in Section 10(c) of the Participation Agreement.
9)    Acknowledgements. The Executive acknowledges that he or she:


A-3

--------------------------------------------------------------------------------





 
(a)
;
 
(b)
understands that, in order for this Release Agreement to be effective, he or she
may not sign it prior to the date of separation of employment with the Company
but that if the Executive wishes to receive the benefits under the Plan, he or
she must sign and return this Release Agreement prior to (i) the sixtieth (60th)
day following his or her separation of employment or (ii) such earlier date as
the Company specifies for such return;
 
(c)
;
 
(d)
;
 
(e)
understands that this Release Agreement is LEGALLY BINDING and by signing it he
or she gives up certain rights;
 
(f)
has voluntarily chosen to enter into this Release Agreement and has not been
forced or pressured in any way to sign it;
 
(g)
acknowledges and agrees that the benefits under the Plan are contingent on
execution and nonrevocation of this Release Agreement, which releases all of the
Executive’s claims against the Company and the Releasees, and KNOWINGLY AND
VOLUNTARILY AGREES TO RELEASE the Company and the Releasees from any and all
claims the Executive may have, known or unknown, in exchange for the potential
severance protection the Executive has obtained by signing, and that these
benefits are in addition to any benefit the Executive would have otherwise
received if the Executive did not sign this Release; and
 
(h)
acknowledges that this Release Agreement does not waive any rights or claims
that may arise after the Executive signs this Release Agreement.



IN WITNESS WHEREOF, the parties have executed this Release Agreement as of the
date first set forth above.


A-4

--------------------------------------------------------------------------------





FEDERAL AGRICULTURAL MORTGAGE CORPORATION


_________________________________


Name:                    
Title:                    
Date:                    


(to be dated at or after the close of business on the last day of Executive’s
employment)




THE EXECUTIVE
_________________________________
Name:                    
Address:                    
Date:                    


(to be dated at or after the close of business on the last day of Executive’s
employment)




A-5